Citation Nr: 0323479	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  99-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether an overpayment of Department of Veterans Affairs 
compensation benefits payable for the veteran's spouse in the 
amount of $8,895.79 was properly created.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1951 to March 
1953.  In November 1997, the Nashville, Tennessee, Regional 
Office (RO) proposed to reduce the veteran's Department of 
Veterans Affairs (VA) compensation benefits payable for his 
spouse as of May 1, 1963 based upon his failure to inform the 
VA of his divorce from his first spouse, V-, and his 
subsequent marriage to his second spouse, L-.  In a December 
1998 administrative decision, the RO determined that the 
creation of an overpayment of VA compensation benefits 
payable for the veteran's spouse in the amount of $5,727.20 
during the period between July 23, 1991 and January 31, 1998 
was solely due to VA administrative error.  In December 1998, 
the RO retroactively adjusted the VA compensation benefits 
payable for the veteran's spouse during the period between 
April 1, 1970 and January 1, 1991.  In January 1999, the RO 
informed the veteran in writing of the overpayment of VA 
compensation benefits payable for his spouse in the amount of 
$9,036.79 and both his appellate and waiver rights.  In 
February 1999, the veteran submitted a notice of disagreement 
with the creation of the overpayment and requested a waiver 
of the overpayment in the calculated amount.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
a waiver of recovery of an overpayment of VA compensation 
benefits payable for the veteran's spouse in the amount of 
$9,036.79.  In December 2000, the Board remanded the 
veteran's appeal to the RO for further action including 
adjudication of whether the overpayment of VA compensation 
benefits payable for the veteran's spouse was properly 
created.  

In February 2001 and May 2001, the veteran offered a 
compromise wherein he would accept responsibility for 
repayment of the portion of the overpayment arising from the 
period in which he had not been married and the VA would 
waiver recovery of the remaining overpayment.  In May 2001, 
the RO determined that the overpayment of VA compensation 
benefits payable for the veteran's spouse in the amount of 
$9,036.79 had not been properly created to the extent that 
V-, should not have been removed as the veteran's spouse 
prior to January 1, 1971.  In June 2002, the Board remanded 
the veteran's appeal to the RO for additional action which 
included preparing a complete paid and due audit for the 
entire period of the alleged overpayment and providing the 
veteran and his accredited representative with a copy of the 
audit and a full explanation of the calculations relied upon 
to determine the amount and period of the overpayment.  

In August 2002, the Committee determined that the correct 
amount of the overpayment to the veteran was $8,936.79 and 
accepted the veteran's compromise offer by granting a waiver 
of recovery of $2,548.80, the amount of the overpayment 
arising from the period of the veteran's remarriage.  In May 
2003, the Board again remanded the veteran's appeal to the RO 
for additional action.  

In July 2003, the RO conducted a due and payable audit and 
determined that the correct amount of the overpayment of VA 
compensation benefits payable for the veteran's spouse was 
$8,895.79.  The veteran has been represented throughout this 
appeal by Tennessee Department of Veterans' Affairs.  

The Board observes that the Committee's acceptance of the 
veteran's compromise offer renders the issue of waiver of 
recovery of the overpayment of VA compensation benefits 
payable for the veteran's spouse moot.  Therefore, that issue 
will not be addressed below.  


REMAND

The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended.  The 
amended statutes and regulations direct that, upon receipt of 
a complete or substantially complete application, the VA 
shall notify the veteran and his accredited representative of 
any information and any evidence not previously provided to 
the VA that is necessary to substantiate his claim.  The VA 
shall make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
Veterans Claims Assistance Act of 2000 (VCAA),  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002).  The veteran's claim has not been considered 
under the amended statutes and regulations.  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

1.  The RO must review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) are fully met.

2.  The RO should then readjudicate the 
issue of whether an overpayment of VA 
compensation benefits payable for the 
veteran's spouse in the amount of 
$8,895.79 was properly created.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the veteran's appeal, to include 
a summary of the evidence and applicable 
law and regulations considered, since the 
issuance of last SSOC.  The veteran 
should then be given an opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


